DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 7 recites the limitations "the plurality of body panels”, “the upper circumferential groove”, “the apex”, and “the lower circumferential groove".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 includes the limitation “and raised about an apex thereof”. The use of the term “thereof” implies a relationship to a previously mentioned term, however it is unclear what this apex is an apex of (for example, if this is the apex of the lower circumferential groove, the apex of the second body panel, the apex of the support columns, etc.). Therefore, the claim is indefinite.
Claim 14 recites the limitation “a ratio of material to size comprises about one (1) to seventeen (17) or less”. It is unclear what is meant by “ratio of material” i.e. quantity of material, or another interpretation altogether. It is also unclear what is meant by size, and whether this refers to height, circumference, weight, etc. Additionally, no units are given, so the ratio could be anything from 1g:17 inches; 1kg:17 L; 1g/mL:17 in^2; etc. Furthermore, it is unclear what is meant by “or less” for example if the ratio would be a smaller ratio, such as 1:20, or if less material may be used. It is not clear what structures are defined by this limitation, and the claim is therefore indefinite. (For the purposes of prior 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7, depending upon itself, does not contain a reference to a claim previously set forth. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (US 20080245762).
Matsuoka teaches a container for a beverage filled in a hot fill process (decompression resistance, paragraph [005]), comprising: a finish (2); a body section (4); and a base (5); the body section comprising a plurality of support columns (12) and a plurality of body panels (11); and wherein each of the plurality of support columns comprise a first raised mid- section extending into a first body panel and a second raised mid-section extending into a second body panel (Fig 1a; center of body panel 12, 
Regarding Claim 4, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 4, including that the plurality of support columns comprises a plurality of corner support columns (Fig 1a, Fig 2a; 12 are located on the corner of the bottle).
Regarding Claim 5, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 5, including that each of the plurality of support columns comprises a taper about a corner thereof (Fig 2a; 12 tapers about shoulder portion 3, the corner between the body portion and shoulder portion).
Regarding Claim 8, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 8, including that each of the plurality of body panels (11) comprises a substantial hour glass configuration  (Fig 1a).
Regarding Claim 9, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 9, including that each of the plurality of body panels comprises an indentation (13) in a sidewall (11).
Regarding Claim 10, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 10, including that comprising four support columns (12) and four body panels (11; Fig 2a).
Regarding Claim 11, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 11, including that the body section comprises a substantially square cross-section (Fig 2a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatenable over Matsuoka (US 20080245762) in view of Ota (US 5238129)
Regarding Claim 2, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 2, but does not teach an upper circumferential groove. However, Ota teaches the bottle comprising a dome (3) and wherein the dome is separated from the body section by an upper circumferential groove (11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Matsuoka by adding the upper circumferential groove as disclosed by Ota in order to provide additional strength to the container when pressure is reduced inside the container. Ota teaches that collapse panels intended to deform under pressure (such as panel 11 of Matusoka) can be increased in size once circumferential grooves are added to further stiffen the bottle (Ota, col. 3 line 56 – col. 4 line 5) thus reducing total deformation of the container. One of ordinary skill in the art would be motivated to modify the bottle of Matusoka as such in order to allow for increased strength and resistance to deformation.
Regarding Claim 3, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 3, but does not teach a lower circumferential groove. However, Ota teaches that the base (4) is separated from the body section by a lower circumferential groove (10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Matsuoka by adding the lower circumferential groove as disclosed by Ota in order to provide additional strength to the container when pressure is reduced inside the container. Ota teaches that collapse panels intended to deform under pressure (such as panel 11 of Matusoka) can be increased in size once circumferential grooves are added to further stiffen the bottle (Ota, col. 3 line 56 – col. 4 line 5) thus reducing total deformation of the 
Regarding Claim 6, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 6, including that each of the plurality of support columns is flush with the first body panel and the second body panel about a top portion of the bottle body and a lower portion of the bottle body and raised about an apex thereof. (Fig 1b: 11 and 12 are flush at the bottle body section’s extremities; Fig 1a: 12 is raised relative to 11 about the apex of the curvature of 12 (Fig 2b: 11 contains recessed portions 13 and 14 which are depressed relative to 12). Matsuoka does not teach that the top portion of the bottle body and a lower portion of the bottle body (about which the support columns are flush with the body panels are an upper circumferential groove and a lower circumferential groove. However, Ota teaches an upper circumferential groove (11) and a lower circumferential groove (10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Matsuoka by adding the upper and lower circumferential grooves as disclosed by Ota in order to provide additional strength to the container when pressure is reduced inside the container. Ota teaches that collapse panels intended to deform under pressure (such as panel 11 of Matusoka) can be increased in size once circumferential grooves are added to further stiffen the bottle (Ota, col. 3 line 56 – col. 4 line 5) thus reducing total deformation of the container. One of ordinary skill in the art would be motivated to modify the bottle of Matusoka as such in order to allow for increased strength and resistance to deformation.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatenable over Matsuoka (US 20080245762) in view of O’Day (US 7051892).
Regarding Claim 12, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 12, but does not teach the volume of the container. However, O’Day teaches that the container 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Matsuoka by adding that the bottle is a 250 mL bottle as disclosed by O’Day in order to accommodate a specific quantity of liquid, such as a single serving of a liquid product, within the bottle. (Note: while a 250 mL not necessarily present a singular specific advantage over size, such as a square or rectangular profile, modifying the size of bottles is known to those of ordinary skill in the art and it would be obvious to do so, and a justifiable reason for making such a change would be to accommodate a specific quantity of liquid such as a single serving size; it is particularly obvious to use a 250 mL bottle in this case because it O’Day has described it as a bottle size wherein a known weight of the bottle occurs at this volume, and therefore the volume must also be known in the art).
Regarding Claim 13, Matsuoka as applied to Claim 1 above teaches all the limitations of Claim 13, but does not teach the weight of the container. However, O’Day teaches the container comprising less than about 15 grams of a thermoplastic (Col. 1 lines 64-67; given a bottle with a density of 50 g/L and a volume of 250mL, a bottle known in the art as taught by O’Day weighs 12.5 g)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Matsuoka by adding that the container comprises less than about 15 grams of a thermoplastic as disclosed by O’Day in order to minimize the weight of a container. Heavier containers present a heavier burden to ship, as well as using more material than lighter bottles. Additionally, users may prefer lighter bottles as a heavier bottle may be more difficult to carry or drink from. As a result, one of ordinary skill in the art would have been motivated to utilize a light bottle in order to ensure ease of transportation and use. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Matsuoka by adding that the container comprises a ratio of material to size of 1:17 or less as disclosed by O’Day in order to minimize weight relative to the size of the bottle. Heavier containers present a heavier burden to ship, as well as using more material than lighter bottles. Additionally, users may prefer lighter bottles as a heavier bottle may be more difficult to carry or drink from. As a result, one of ordinary skill in the art would have been motivated to utilize a light bottle in order to ensure ease of transportation and use. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatenable over Matsuoka (US 20080245762) in view of Darr (US 20050127024).
Regarding Claim 12, Matsuoka in view of O’Day as applied to Claim 12 above teaches all the limitations of Claim 12. Additionally, Darr teaches that the container comprises a 250 milliliter bottle (paragraph [0031]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Matsuoka by adding that the bottle is a 250 mL bottle as disclosed by Darr in order to accommodate a specific quantity of liquid, such as a single serving of a liquid product, within the bottle. (Note: while a 250 mL not necessarily present a singular specific advantage over size, such as a square or rectangular profile, modifying the size of bottles is known to those of ordinary skill in the art and it would be obvious to do so, and a justifiable reason for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735